Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1 and 14, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, a Spin Hall Effect (SHE) assisted magnetic recording (SHAMR) device, comprising: (a) a main pole (MP) that is configured to generate a magnetic (write) field in a MP tip with a front side at an air bearing surface (ABS), and having a local magnetization that is proximate to a MP trailing side and substantially in a direction of a write gap (WG) flux field between the MP tip and a trailing shield, and across an adjoining WG having a first thickness; (b) the trailing shield (TS) with a front side at the ABS, and a local magnetization proximate to a TS bottom surface that faces the MP and substantially in a direction of the WG flux field; and (c) a Spin Hall Effect (SHE) layer formed in the WG and comprised of a Spin Hall Angle (SHA) material having a thickness less than the first thickness, wherein the SHE layer is configured to generate a first transverse spin transfer torque that tilts the local MP magnetization to a direction that is more orthogonal to the ABS thereby enhancing the write field when a first current (11) is applied between the MP trailing side and SHE layer, or to generate a second transverse spin transfer torque that tilts the local TS magnetization to a direction that is more orthogonal to the ABS to increase a TS return field when a second current (12) is applied between the TS and the SHE layer.
Additionally, the instant invention (as set forth in independent claim 14) provides for, inter alia, a method of forming a Spin Hall Effect (SHE) assisted magnetic recording (SHAMR) device, comprising: (a) providing a main pole (MP) with a trailing, and wherein the MP is separated from a side shield on each side of a center plane by a side gap, and wherein a first write gap (WG) layer is formed on a side shield top surface and the side gap on each side of a center plane that bisects the MP trailing side; (b) forming a SHE layer on the MP trailing side, wherein the SHE layer has a width w between two sides thereof, and the SHE layer is comprised of a Spin Hall Angle (SHA) material;Page 5 of 9Application No. 17/004,096 Reply to Office communication of November 19, 2020 (c) forming a second WG layer on the first WG layer, and wherein the second WG layer adjoins the two sides of the SHE layer and has a top surface essentially coplanar with a top surface of the SHE layer; and (d) forming a trailing shield (TS) on the second WG layer and on the SHE layer; and (e) performing a lapping process to form an air bearing surface (ABS), wherein the MP trailing side has a track width (TW) at the ABS, and wherein w > TW.
	Regarding claim 1 (and claims dependent thereon), the prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a Spin Hall Effect (SHE) assisted magnetic recording (SHAMR) device, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claim 1.
Moreover, regarding claim 14 (and claims dependent thereon), the prior art of record, however, does not teach, show or suggest, the claimed method steps, recited, supra, and in particular, the emphasized method steps and utilization of structure associated with the implementation of such process steps carried out for a method of forming a Spin Hall Effect (SHE) assisted magnetic recording (SHAMR) device, as articulated in the claimed invention. 
It is noted, however, that the "emphasized method steps and utilization of structure associated with the implementation of such process steps" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized method steps and utilization of structure associated with the implementation of such process steps emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and execution in association with claimed structure to perform the claimed process(es) as prescribed by the independent claim 14.

Moreover, since claims 2-13 and 15-19 depend from and further limit the allowable subject matter of independent claims 1 and 14, respectively, they too are considered allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/William J Klimowicz/
Primary Examiner, Art Unit 2688